[Letterhead] November 26, 2008 VIA ELECTRONIC “EDGAR” TRANSMISSION Securities and Exchange Commission 100 F Street, N.W. Washington, D.C. 20549 Re: Form S-3 Registration Statement of Sun Life Assurance Company of Canada (U.S.) (“Sun Life”) to Register the Continued Offer and Sale of Market Value Adjusted Interests (the “MVAs”) that Are Now Registered Pursuant to a Currently-Effective Form S-3 (Commission File No. 333-77041) Commissioners: I.Purpose of the Enclosed Registration Statement (i.e., to Satisfy the Triennial Re-Filing
